Title: To George Washington from Lieutenant Colonel Samuel Smith, 16 October 1777
From: Smith, Samuel
To: Washington, George



Sir
Fort Mifflin [Pa.] 16th Octr 1777 five O’Clock P.M.

The Enemy have open’d three Batteries on us. one in front of the pest Houses which with Recache rakes the whole Garrison, from whence they throw Red Hot Balls, as yet without Success. Another in

Rear of our N. W. Block House in which they have Some Royalls an 8 In. Howitz. & 1 p[ai]r Artillery 12 p[ounde]r. I believe the other in Rear of the Mud Battery in which as yet they have but one 8 In. Howitz. but it is lengthen’d So as to mount a ps [piece] of Cannon. the Large Battery on the Heights to the Left of Guyer’s House is not yet open’d. they have Stak’d out a large ps [piece] of Work to the Left of that & thrown up Some Dirt, what their Intentions are by that I cannot tell. but I am of Opinion they will not attempt anything effectual untill their Shipping opens the Chevaux de frize & then make the Attack all together. my Reason is that they releive the party here from time to time which I am Convinc’d is not more on province Island than 500 & which agrees with the Number Said to have been Sent from German Town. Certain I am we have a New Set of Men. their Men are So detach’d from each other that I think it would not be a difficult Matter to raise our Siege by the Blue Bell. One Party, the largest extends from Guyers House a Quarter of a Mile to our left, in Barns the other opposite to our Rear & the others about the Pest Houses. we might make a Diversion from this Garrison. Could we once oblige them to raise the Siege I am persuaded they have met with So many difficulties they would not again attempt it. the Shipping are very busy endeavouring to raise the Chevaux de frize, what Success they have had We know not, however if undisturb’d (which is the Case) must at length be effected. want of Ammunition Obliges us to leave them undisturb’d, else perhaps we might dismount their pieces, when Col. Angell Comes we Shall be able to assist each other effectually. Col. Green’s Reinforcement of 150 are on their way over now. I presume it will be Sufficient if the Gallies give us the Assistance in their power. I Have the Honor to be Your Excelly Most Obedt Servt

Sam Smith


P.S. I Should be extremely oblig’d if my Letters from Maryland were forwarded.

